DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were originally presented having a filing date of 05/17/2019 and claiming priority to PCT/US2018/050600 that was filed on 09/12/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 -20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.
Regarding to claim 1, the claim invention is directed to an abstract idea – mental processes.
The claim recites “identifying a geographic location of a structural feature of the structure based at least in part on a correlation of the surfel data and the motion data.” This process could be done in human mind by judging a direction of pedestrians entering and exiting a building to locate a location of an entrance of a building. 
The claim recites “generating geographic data indicative of the geographic location of the entrance of the structure.” This process could be done in human mind by recognizing and memorizing the location of the entrance of the building. 


In addition, the claim recites additional elements representing mere data gathering such as “obtaining motion data…” and “obtaining surfel data…” that are necessary for the use of the recited judicial exception as described above. Thus, these additional elements are insignificant extra-solution activity. 
There are no additional limitation that amount to significant more than the judicial exception under step 2B for the same reason as in step 2A prong II above.

Regarding to claim 2, claim limitations merely provide details regarding “identifying motion data trace …” and “identifying a wall of a structure …” that would be done in human mind from recognizing data collected from the data gathering process, then judging an intersection point between those data to identify the “location of the entrance...” Therefore, this is directed to an abstract idea.
	There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the
judicial exception under Step 2B.

Regarding to claim 3, the claim recites “modifying the candidate location based at least in part on the intersection of the motion data trace and the wall as identified from the surfel data.” This modifying process would be done in human mind by judging and modifying the location of the “candidate location of the entrance.” Therefore, it is no more than an abstract idea.

There are no additional limitation that amount to significant more than the judicial exception under step 2B for the same reason as in step 2A prong II above.

Regarding to claim 4, claim limitations merely provide details regarding “identifying motion data trace…” and “identifying a candidate location of the entrance based on an intersection of the at least one motion data trace and the polygonal data” that would be done in human mind from recognizing data collected from the data gathering process, then judging an intersection point between those data to identify the “candidate location of the entrance.” Therefore, this is directed to an abstract idea.
	Beside the abstract idea, the claim recites additional elements representing mere data gathering such as “obtaining polygonal data…” that is necessary for the use of the recited judicial exception as described above. Thus, these additional elements are insignificant extra-solution activity.
There are no additional limitation that amount to significant more than the judicial exception under step 2B for the same reason as in step 2A prong II above.
Regarding to claim 5, claim limitations merely provide details regarding “identifying a wall of a structure …” that would be done in human mind from recognizing data collected from the data gathering process, then predicting or estimating a projected location of the “candidate location of the structure feature” as identified in claim 4 above onto a wall surface.  The claim also recites “determining the geographic location of the entrance based at least in part on the projected location of the entrance.” This process could be done in human mind by recognizing and memorizing the location of the entrance of the building based on the projected image. Therefore, this is directed to an abstract idea.


Regarding to claim 6, claim limitations merely provide details regarding to “generating updated polygonal data for the structure based on a comparison of the projected location of the entrance and the candidate location of the entrance.” Based on the polygonal data collected from the data gathering process, a person would recognize and judge what the polygonal data needs to be modified based on the comparison between candidate location and the projected location of the entrance. Therefore, the claim is directed to an abstract idea.
There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B.

Claim 7-8 are directed to mental processes that is similar to the analysis as described in claim 5. There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B.

Regarding to claim 9, claim limitations merely provide details regarding to “… identifies at least one vertex of the structure” and “… identifies at least one vertex of the wall.” This process would be done human mind by recognizing a vertex point based on data collected from data gathering process. 


Regarding to claim 10-11, the claim limitations do not include additional elements that are sufficient to be significant more than the judicial exception.

Claim 12-20 describe a similar method, system as described in claim 1- 12. Therefore, claim 12 -20 are directed to an abstract idea as described in the same analysis shown above.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 10, 12-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al. (US Publication No. US 20140248900 A1; hereafter Modica) in view of Park et al. (NPL- “Probabilistic Surfel Fusion for Dense LIDAR Mapping”; hereafter Park).

Regarding to claim 1, Modica teaches a computing system for providing map information, comprising: 
	one or more processors (Figure 3, processor 300); and 
	one or more non-transitory, computer-readable media that store instructions  ([Par. 0012], “a non-transitory computer readable medium includes instructions that are operable to receive mobile device data from a plurality of mobile devices”) that when executed by the one or more processors cause the computing system to perform operations ([Par. 0077], “While the non-transitory computer-readable medium is described to be a single medium, the term "computer-readable medium" includes a single medium or multiple media, such as a centralizedor distributed database, and/or associated caches and servers that store one or more sets of instructions. The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations”), the operations comprising: 
	obtaining motion data indicative of movement of at least one object in a geographic region represented by a map 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices 122 over the network 127. The location and movement information may be in the form of mobile device data” wherein the “mobile device data” reads on the “motion data”;

[Par. 0047], “ The mobile device data 400 and structure data 401 may both represent the same geographic area”)

Obtaining a surface of a structure in the geographic region represented by the map 
([Par. 0054], “The structure cartographic data 410 may be manually entered or automatically determined. The structure cartographic data may represent a building, a park, an outdoor venue, or any other type of facility. The cartographic data may represent a facility that includes a building surrounded by an access barrier such as a wall”)

identifying an entrance of the structure based at least in part on a correlation of the surfel data and the motion data ([Par. 0056 -0057], “ Comparison data 412 may be created from the comparison of the structure cartographic data 410 and the mobile device data 400. The comparison may be facilitated by the correlating cartographic coordinates for a geographic area contained in the other geographic data 405. The mobile device data400 and the structure cartographic data 410 may correlate to the same geographic area … Structure access locations may be entrances or exits to structures. Structure access locations may be determined based on an analysis of the comparison data 412”);

generating geographic data indicative of a geographic location of the entrance of the structure 
(Modica, [Par. 0059], “the accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters”

[Par. 0063], “Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”)


Although Modica teaches the surface of a structure as shown above, Modica does not explicitly disclose surfel data indicative of one or more surface elements associated with a surface of a structure. 

	However, Park teaches surfel data indicative of one or more surface elements associated with a surface of a structure (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green)

(Park, [Abstract], “The proposed surfel data association method considers surface resolution as well as high measurement uncertainty along its beam direction which enables the mapping system to be able to control surface resolution without introducing spatial digitization”). Therefore, it would allow a more accurate prediction of the location of the entrance of the building.

Regarding to claim 2, the combination of Modica and Park teaches the system of claim 1.

Park further teaches identifying a wall of the structure based at least in part on the surfel data (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green color )

Modica further teaches identifying at least one motion data trace from the motion data that is indicative of movement of the at least one object 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices122 over the network 127. The location and movement information may be in the form of mobile device data”

[Par. 0059], “Since there are typically a limited number of pedestrians generally accumulate in the same area outside of a accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters” wherein the “mobile device data clusters” reads on the “motion data trace”) and;

wherein identifying the entrance comprises determining the geographic location of the entrance based at least in part on an intersection of the at least one motion data trace and the wall as  ([Par. 0063], “Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”). 

Regarding to claim 4, the combination of Modica and Park teaches the system of claim 1.

Modica further teaches wherein the operations further comprise: 
	obtaining polygonal data representative of a perimeter of the structure 
([Par. 0054], “The structure cartographic data 410 may also indicate a polygon or an outline of a perimeter of a structure assigned to cartographic coordinates”)
	identifying at least one motion data trace from the motion data that is indicative of movement of the at least one object 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices122 over the network 127. The location and movement information may be in the form of mobile device data”

[Par. 0059], “Since there are typically a limited number of pedestrians generally accumulate in the same area outside of a accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters”); and 
identifying a candidate location of the entrance based on an intersection of the at least one motion data trace and the polygonal data [Par. 0063], “ Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”).

Regarding to claim 10, the combination of Modica and Park teaches the system of claim 1.

Modica further teaches  the motion data is indicative of a motion path of the least one object ([Par. 0036], “The positioning circuitry 207 may include suitable sensing devices that measure the traveling distance, speed, direction, and so on, of the mobile device 122”)

Regarding to claim 12, Modica teaches a computer-implemented method of generating geographic information in association with a geographic information service, the method comprising: 
	obtaining motion data indicative of movement of at least one object in a geographic region represented by a map 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices 122 over the network 127. The location and movement information may be in the form of mobile device data” wherein the “mobile device data” reads on the “motion data”

[Par. 0047], “ The mobile device data400 and structure data 401 may both represent the same geographic area”)

obtaining a surface of a structure in the geographic region represented by the map 
([Par. 0054], “The structure cartographic data 410 may be manually entered or automatically determined. The structure cartographic data may represent a building, a park, an outdoor venue, or any other type of facility. The cartographic data may represent a facility that includes a building surrounded by an access barrier such as a wall”)
identifying a geographic location of a structural feature of the structure based at least in part on a correlation of the surfel data and the motion data ([Par. 0056 -0057], “ Comparison data 412 may be created from the comparison of the structure cartographic data 410 and the mobile device data 400. The comparison may be facilitated by the correlating cartographic coordinates for a geographic area contained in the other geographic data 405. The mobile device data400 and the structure cartographic data 410 may correlate to the same geographic area … Structure access locations may be entrances or exits to structures. Structure access locations may be determined based on an analysis of the comparison data 412”); and  Page 5 of 8
	generating geographic data indicative of the geographic location of the structural feature 
([Par. 0059], “the accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters”

[Par. 0063], “Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”).


Although Modica teaches the surface of a structure as shown above, Modica does not explicitly disclose surfel data indicative of one or more surface elements associated with a surface of a structure. 

	However, Park teaches surfel data indicative of one or more surface elements associated with a surface of a structure (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Modica to incorporate the teaching of Park. The modification would have been obvious because surfel data provides a higher resolution of a surface of a structure (Park, [Abstract], “The proposed surfel data association method considers surface resolution as well as high measurement uncertainty along its beam direction which enables the mapping system to be able to control surface resolution without introducing spatial digitization”). Therefore, it would allow a more accurate prediction of the location of the entrance of the building.

Regarding to claim 13, the combination of Modica and Park teaches the method of claim 12.

Park further teaches identifying a wall of the structure based at least in part on the surfel data (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green color);

Modica further teaches identifying at least one motion data trace from the motion data that is indicative of movement of the at least one object 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices122 over the network 127. The location and movement information may be in the form of mobile device data”

[Par. 0059], “Since there are typically a limited number of pedestrians generally accumulate in the same area outside of a accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters” wherein the “mobile device data clusters” reads on the “motion data trace”); and 

wherein identifying the geographic location comprises determining the geographic location of the structural feature based at least in part on an intersection of the at least one motion data trace and the wall as identified from the surfel data ([Par. 0063], “Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”).

Regarding to claim 14, the combination of Modica and Park teaches the method of claim 12.

Modica further teaches obtaining polygonal data representative of a perimeter of the structure ([Par. 0054], “The structure cartographic data 410 may also indicate a polygon or an outline of a perimeter of a structure assigned to cartographic coordinates”); 
	identifying at least one motion data trace from the motion data that is indicative of movement of the at least one object 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices122 over the network 127. The location and movement information may be in the form of mobile device data”

[Par. 0059], “Since there are typically a limited number of pedestrians generally accumulate in the same area outside of a accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters”); and 

identifying a candidate location of the structural feature based on an intersection of the at least one motion data trace and the polygonal data ([Par. 0063], “ Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”).

Regarding to claim 17, Modica teaches One or more non-transitory computer-readable media that store instructions([Par. 0077], “ While the non-transitory computer-readable medium is described to be a single medium, the term "computer-readable medium" includes a single medium or multiple media, such as a centralizedor distributed database, and/or associated caches and servers that store one or more sets of instructions. The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations”),  that, when executed by one or more processors (Figure 3, processor 300);, cause the one or more processors to perform operations, the operations comprising:  Page 6 of 8
	obtaining motion data indicative of movement of at least one object in a geographic region represented by a map ([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices 122 over the network 127. The location and movement information may be in the form of mobile device data” wherein the “mobile device data” reads on the “motion data”
[Par. 0047], “The mobile device data400 and structure data 401 may both represent the same geographic area”)

	Obtaining a surface of a structure in the geographic region represented by the map ([Par. 0054], “The structure cartographic data 410 may be manually entered or automatically determined. The structure cartographic data may represent a building, a park, an outdoor venue, or any other type of facility. The cartographic data may represent a facility that includes a building surrounded by an access barrier such as a wall”);
	identifying a geographic location of a structural feature of the structure based at least in part on a correlation of the surfel data and the motion data (Modica, [Par. 0056 -0057], “ Comparison data 412 may be created from the comparison of the structure cartographic data 410 and the mobile device data 400. The comparison may be facilitated by the correlating cartographic coordinates for a geographic area contained in the other geographic data 405. The mobile device data400 and the structure cartographic data 410 may correlate to the same geographic area … Structure access locations may be entrances or exits to structures. Structure access locations may be determined based on an analysis of the comparison data 412”); and
generating geographic data indicative of the geographic location of the structural feature (Modica, [Par. 0059], “the accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters”

[Par. 0063], “ Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”).

Although Modica teaches the surface of a structure as shown above, Modica does not explicitly disclose surfel data indicative of one or more surface elements associated with a surface of a structure. 

	However, Park teaches surfel data indicative of one or more surface elements associated with a surface of a structure (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Modica to incorporate the teaching of Park. The modification would have been obvious because surfel data provides a higher resolution of a surface of a structure (Park, [Abstract], “The proposed surfel data association method considers surface resolution as well as high measurement uncertainty along its beam direction which enables the mapping system to be able to control surface resolution without introducing spatial digitization”). Therefore, it would allow a more accurate prediction of the location of the entrance of the building.

Regarding to claim 18, the combination of Modica and Park teaches the system of claim 17.

Modica further teaches obtaining polygonal data representative of a perimeter of the structure ([Par. 0054], “The structure cartographic data 410 may also indicate a polygon or an outline of a perimeter of a structure assigned to cartographic coordinates”); 
	identifying at least one motion data trace from the motion data that is indicative of movement of the at least one object 
([Par. 0031], “The server 125 may receive location and movement information from multiple mobile devices122 over the network 127. The location and movement information may be in the form of mobile device data”

[Par. 0059], “Since there are typically a limited number of pedestrians generally accumulate in the same area outside of a accumulation of pedestrians in the vicinity of a structure access location can result in the existence of mobile device data clusters”); and 

identifying a candidate location of the structural feature based on an intersection of the at least one motion data trace and the polygonal data [Par. 0063], “ Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Modica and Park in view of Liu et al. (US Publication No. US 20180060664 A1; hereafter Liu).

Regarding to claim 3, the combination of Modica and Park teaches the system of claim 2.

based on the intersection of the motion data trace and the wall as identified from the surfel data as described in claim 2 above. 
 Modica further teaches to obtain a candidate location of the entrance ( [Par. 0063], “ Once a data cluster is determined, a perpendicular line extending from the center of the cluster and intersecting with a structure cartographic wall or point may indicate the location of a structure access. The intersection may also indicate the center of the structure access”; 

where it is interpreted as the location of the structure access that is determined by the intersection of the motion trace and the structure cartographic wall would be considered as a candidate location of the entrance.)  

The combination of Monica and Park does not explicitly disclose modifying the candidate location based on two different data. 

However, Liu teaches modifying the candidate location based on two different data ([Par. 0023-0024], “an entrance candidate extraction stage is executed that generates entrance hypotheses at a high recall and low precision. Second, a classifier designed to separate entrances from other classes of clutter(e.g., windows, etc.) is executed to remove many possible false positives (non-entrances) with negligible loss in recall … then projected back to the 3D real-world space, where conflicts such as overlapping entrances are resolved and final global decisions of entrance locations are made by considering individual candidates jointly” wherein it is interpreted as candidate locations of the entrance are compared in 2D and 3D environment to resolve any conflicts and ensure the entrance location is accurate ).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica and Park to incorporate the teaching of Liu. The modification would have been obvious because by modifying the candidate locations of the entrance based on the mismatch between two different data, it would ensure the location of the entrance is precisely obtained.  

Claim  5, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Modica and Park in view of Yan et al. (US Patent No. US 9275302 B1; hereafter Yan).
Regarding to claim 5, the combination of Modica and Park teaches the system of claim 4.

Park further teaches identifying a wall of the structure based at least in part on the surfel data (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green color)	

	The combination of Modica and Park teaches to identify the candidate location of the entrance as described in claim 4 above, but does not explicitly disclose determining a projected location of the entrance based at least in part on a projection of the candidate of the structural feature onto the wall as identified from the surfel data; determining the geographic location of the entrance based at least in part on the projected location of the entrance

However, Yan teaches determining a projected location of the entrance based at least in part on a projection of the candidate of the structural feature onto the wall as identified from the surfel data ([Col. 6, line 9-13], “The object processing module 128 may then map the object 104 from the 3D image onto a corresponding location in the 2D image, thereby causing the object 104 from the 3D image to at least partially overlap the corresponding object 104 in the 2D image.  A predicted location, and a corresponding contour, of the object 104 in the 2D image may then be determined” 

Wherein it is interpreted as the 3D object is projected on a 2D surface to determine the projected location of the object. A planar wall would be consider as a 2D surface).

determining the geographic location of the entrance based at least in part on the projected location of the entrance ([Col. 6, line 15-17], “the object processing module 128 may predict a location and contour of the same object 104 in both the 2D image and the 3D image. The object determination module 130 may compare the predicted location and contour of the object 104 derived from the 3D image to the predicted location and contour of the object 104 from the 2D image … determine that the location and contour of the object 104 has been accurately obtained”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica and Park to incorporate the teaching of Yan. The modification would have been obvious because by projecting the candidate location of the structure feature on a 2D surface, it would allow to determine any disparity between the locations of the 3D feature versus its projected view on a 2D surface. Thereby, a correct location of the structure feature would be obtained based on the comparison. 

Regarding to claim 15, the combination of Modica and Park teaches the method of claim 14.

Park further teaches identifying a wall of the structure based at least in part on the surfel data (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green color)

The combination of Modica and Park teaches to identify the candidate location of the entrance as described in claim 14 above, but does not explicitly disclose determining the geographic location  for the structure based on a projected location of the structural feature onto the wall as identified from the surfel data.

However, Yan teaches determining the geographic location  for the structure based on a projected location of the structural feature onto the wall as identified from the surfel data.
 ([Col. 6, line 9-13], “The object processing module 128 may then map the object 104 from the 3D image onto a corresponding location in the 2D image, thereby causing the object 104 from the 3D image to at least partially overlap the corresponding object 104 in the 2D image.  A predicted location, and a corresponding contour, of the object 104 in the 2D image may then be determined” 

Wherein it is interpreted as the 3D object is projected on a 2D surface to determine the projected location of the object. A planar wall would be consider as a 2D surface).

([Col. 6, line 15-17], “the object processing module 128 may predict a location and contour of the same object 104 in both the 2D image and the 3D image. The object determination module 130 may compare the predicted location and contour of the object 104 derived from the 3D image to the predicted location and contour of the object 104 from the 2D image … determine that the location and contour of the object 104 has been accurately obtained”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica and Park to incorporate the teaching of Yan. The modification would have been obvious because by projecting the candidate location of the structure feature on a 2D surface, it would allow to determine any disparity between the locations of the 3D 


Regarding to claim 19, the combination of Modica and Park teaches the system of claim 18.

Park further teaches identifying a wall of the structure based at least in part on the surfel data (Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green color)

The combination of Modica and Park teaches to identify the candidate location of the entrance as described in claim 14 above, but does not explicitly disclose determining the geographic location  for the structure based on a projected location of the structural feature onto the wall as identified from the surfel data.

However, Yan teaches determining the geographic location for the structure based on a projected location of the structural feature onto the wall as identified from the surfel data.
 ([Col. 6, line 9-13], “The object processing module 128 may then map the object 104 from the 3D image onto a corresponding location in the 2D image, thereby causing the object 104 from the 3D image to at least partially overlap the corresponding object 104 in the 2D image.  A predicted location, and a corresponding contour, of the object 104 in the 2D image may then be determined” 

Wherein it is interpreted as the 3D object is projected on a 2D surface to determine the projected location of the object. A planar wall would be consider as a 2D surface).

([Col. 6, line 15-17], “the object processing module 128 may predict a location and contour of the same object 104 in both the 2D image and the 3D image. The object determination module 130 may compare the predicted location and contour of the object 104 derived from the 3D image to the predicted location and contour of the object 104 from the 2D image … determine that the location and contour of the object 104 has been accurately obtained”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica and Park to incorporate the teaching of Yan. The modification would have been obvious because by projecting the candidate location of the structure feature on a 2D surface, it would allow to determine any disparity between the locations of the 3D feature versus its projected view on a 2D surface. Thereby, a correct location of the structure feature would be obtained based on the comparison. 

Claim  6 – 7, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Modica, Park, and Yan in view of Kamishina et al. (English Translation for Publication No. JP 2006030717 A; hereafter Kamishina).

Regarding to claim 6, the combination of Modica, Park and Yan teaches the system of claim 5.

The combination of Modica, Park and Yan teaches a comparison of the projected location of the entrance and the candidate location of the entrance as described in claim 5 above, but does not explicitly disclose generating updated polygonal data based on the comparison.

However, Kamishina teaches generating updated polygonal data based on the comparison.
([Page 2, line 15 -17], “when there is a mismatch between the map data and the attribute data, it is necessary to check the consistency of the data while matching the map data and the attribute data, and there is a problem that a great deal of labor is required to update the data”

[Page2, line 40-43; page 3, line 1-3]“providing a point corresponding to each polygon in the polygon map data in the polygon and associating unique character data with the point, and the unique character data in the polygon attribute data. Polygon data editing on the GIS comprising second means created as a primary key, and third means for checking the identity of the mutual data by comparing the polygon map data and the polygon attribute data with the unique character data Is the method”)

Wherein it is interpreted as the system updates the polygonal data when there is a mismatch between the map data and the attribute data. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica, Park and Yan to incorporate the teaching of Kamishina. The modification would have been obvious because a non-up-to-date polygonal data would cause mismatch between map data and attribute data. By updating the polygonal data, it would solve the mismatch or misalignment problem when projecting the candidate location of the structure feature on a 2D surface. 

Regarding to claim 7, the combination of Modica, Park, Yan and Kamishina teaches the system of claim 6.

The combination of Modica, Park, Yan, and Kamishina teaches at least a portion of the structure as identified from the polygonal data (Monica, [Par. 0054], “The structure cartographic data 410 may be manually entered or automatically determined. The structure cartographic data may represent a building, a park, an outdoor venue, or any other type of facility. The cartographic data may represent a facility that includes a building surrounded by an access barrier such as a wall”) and at least a portion of the wall as identified from the surfel data ((Park, Figure 1b, a 2D disk surfel map recognizes objects and walls in orange and green color), and a comparison of the projected location of the entrance and the candidate location of the entrance as described in claim 5 above.

Yan further teaches determining a misalignment between polygonal data and the wall. 
([Col. 12, line 52 - 60], “determining a disparity between the determined locations (i.e., set of points) of the 2D object and the 3D object. That is, based at least in part on the comparison between the location and contour of the 2D object and the 3D object, the disparity or difference between these objects may be determined. The disparity may represent an amount of error between the predicted locations of the 2D object associated with the 2D image and the 3D object associated with the 3Dimage”);

Kamishina further teaches modifying the polygonal data based on the misalignment between the polygonal data and the surfel data. 
([Page 2, line 15 -17], “when there is a mismatch between the map data and the attribute data, it is necessary tocheck the consistency of the data while matching the map data and the attribute data, and there is aproblem that a great deal of labor is required to update the data”

[Page2, line 40-43; page 3, line 1-3], “providing a point corresponding to each polygon in the polygon map data in the polygon and associating unique character data with the point, and the unique character data in the polygon attribute data. Polygon data editing on the GIS comprising second means created as a primary key, and third means for checking the identity of the mutual data by comparing the polygon map data and the polygon attribute data with the unique character data Is the method”)

Wherein it is interpreted as the system modify the polygonal data when there is a mismatch between the map data and the attribute data. 

Regarding to claim 16, the combination of Modica, Park and Yan teaches the method of claim 14.

The combination of Modica, Park and Yan teaches a comparison of the projected location of the entrance and the candidate location of the entrance as described in claim 15 above, but does not explicitly disclose generating updated polygonal data based on the comparison.


However, Kamishina teaches generating updated polygonal data based on the comparison. 
([Page 2, line 15 -17], “when there is a mismatch between the map data and the attribute data, it is necessary tocheck the consistency of the data while matching the map data and the attribute data, and there is aproblem that a great deal of labor is required to update the data”

[Page2, line 40-43; page 3, line 1-3]“providing a point corresponding to each polygon in the polygon map data in the polygon and associating unique character data with the point, and the unique character data in the polygon attribute data. Polygon data editing on the GIS comprising second means created as a primary key, and third means for checking the identity of the mutual data by comparing the polygon map data and the polygon attribute data with the unique character data Is the method”)

Wherein it is interpreted as the system updates the polygonal data when there is a mismatch between the map data and the attribute data. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica, Park and Yan to incorporate the teaching of Kamishina. The modification would have been obvious because a non-up-to-date polygonal data would cause mismatch between map data and attribute data. By updating the polygonal data, it would solve 

Regarding to claim 20, the combination of Modica, Park and Yan teaches the system of claim 19.

The combination of Modica, Park and Yan teaches a comparison of the projected location of the entrance and the candidate location of the entrance as described in claim 15 above, but does not explicitly disclose generating updated polygonal data based on the comparison.


However, Kamishina teaches generating updated polygonal data based on the comparison.
([Page 2, line 15 -17], “when there is a mismatch between the map data and the attribute data, it is necessary tocheck the consistency of the data while matching the map data and the attribute data, and there is aproblem that a great deal of labor is required to update the data”

[Page2, line 40-43; page 3, line 1-3]“providing a point corresponding to each polygon in the polygon map data in the polygon and associating unique character data with the point, and the unique character data in the polygon attribute data. Polygon data editing on the GIS comprising second means created as a primary key, and third means for checking the identity of the mutual data by comparing the polygon map data and the polygon attribute data with the unique character data Is the method”)

Wherein it is interpreted as the system updates the polygonal data when there is a mismatch between the map data and the attribute data. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica, Park and Yan to incorporate the teaching of Kamishina. The modification would have been obvious because a non-up-to-date polygonal data would . 
Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Modica and Park in view of Thiagarajan, Arvind (US Patent No. US 9244152 B1; hereafter Thiagarajan).

Regarding to claim 11, the combination of Modica and Park teaches the system of claim 1.
The combination of Modica and Park teaches to obtain motion data but does not explicitly disclose the motion data is indicative of an outside/inside transition of the at least one object; the outside/inside transition is based at least in part on a comparison of a first signal strength associated with a first antenna of a client device and a second signal strength associated with a second antenna of the client device.

However, Thagarajan teaches the motion data is indicative of an outside/inside transition of the at least one object ([Col. 6, line 1-5, “due to the change in location of the device 102(1), indicate that the device 102(1) has moved from a first side of a wall or other barrier to another side of the wall or barrier”) and 
	the outside/inside transition is based at least in part on a comparison of a first signal strength associated with a first antenna of a client device and a second signal strength associated with a second antenna of the client device (Figure 6, [Col. 9, line 66-67; Col. 10, line 1-6], “the process 600 determines a first wireless signal strength at a device, such as an RSSI value. At 604, the process estimates a location of the device based on the first wireless signal strength measured. Next, at 606, the process 600 determines a second wireless signal strength based on the device moving and, at 608, again estimates the location of the device based on the first and second wireless signal strengths.”)

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Modica and Park to incorporate the teaching of Thagarajan. The modification would have been obvious because it is a “techniques for precisely determining a location of a mobile computing device based on both wireless signal strengths measured at the mobile computing device and movement of the mobile computing device” (Thagarajan, Col. 1, line 65-67; Col. 2, line 1-5), thereby, allowing an accurate detection if a device has moved to a different location through a barrier. 

Allowable Subject Matter
Claim 8 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.V.N./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668